Third District Court of Appeal
                               State of Florida

                         Opinion filed August 4, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0048
                       Lower Tribunal No. 16-18698
                          ________________


                                PH 1, LLC,
                         Appellant/Cross-Appellee,

                                     vs.

                     HSBC Bank USA, N.A., etc.,
                         Appellee/Cross-Appellant.



     An Appeal from the Circuit Court for Miami-Dade County, Gisela
Cardonne Ely, Senior Judge.

     Wallen Kelley, and Todd L. Wallen; Weiss Serota Helfman Cole &
Bierman, P.L., and Edward G. Guedes, for appellant/cross-appellee.

    Robertson, Anschutz, Schneid, Crane & Partners, PLLC, and David
Rosenberg and Jarrett Cooper (Boca Raton), for appellee/cross-appellant.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.
Affirmed.




            2